Title: To James Madison from Jared Irwin, 26 January 1809
From: Irwin, Jared
To: Madison, James



Sir,
Executive Department, Georgia Milledgeville 26th. January 1809.

Your letter of the 18th. of last Month has been duly received and I herewith inclose you Copies of all the documents transmitted me by the Justices of the Inferior Court of Camden County, and of my answer to them, which contains all the information that I can give you on the subject to which they relate. I am Sir, Very respectfully Your Most Obt. Servt.

Jared Irwin

